Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: closest prior art documents are Singer (US 2002/0116952), Jacques (US 2006/0105899), and Jacques (US 2008/0256981).
Although Singer teaches a method for melting glass including a step of heating a delivery orifice assembly; Singer does not teach or suggest conveying raw material into a submerged combustion melting apparatus.
Although Jacques 2006 teaches a method of melting glass with a submerged combustion melting apparatus, Jacques does not teach or suggest heating a delivery orifice assembly within the floor of the submerged combustion melting apparatus. Additionally, Jacques teaches a delivery orifice in the floor of the fining tank and does not teach or suggest a delivery orifice within the floor of the submerged combustion melting apparatus.
Although Jacques 2008 teaches a method of melting glass with a submerged combustion melting apparatus, Jacques does not teach or suggest heating a delivery orifice assembly within the floor of the submerged combustion melting apparatus. Additionally, Jacques teaches a delivery orifice in the floor of a channel and does not teach or suggest a delivery orifice within the floor of the submerged combustion melting apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741